MURPHY, Circuit Judge,
Dissenting.
This case involves the question of whether § 8(a)(3) of the NLRA applies to Indian tribes, such that the Pueblo is precluded from enacting legislation which prohibits employers operating on tribal lands from including union security provisions in collective bargaining agreements. The majority resolves this narrow but difficult question by concluding that Congress did not, either expressly or by implication, divest the Pueblo of its power as a sovereign to enact such legislation.
As a general rule, Indian tribes possess those sovereign powers neither divested of them by treaty or act of Congress nor inconsistent with the superior status of the United States. See United States v. Wheeler, 435 U.S. 313, 323, 98 S.Ct. 1079, 55 L.Ed.2d 303 (1978). One of the sovereign powers retained by Indian tribes is the power of self-governance. See Santa Clam Pueblo v. Martinez, 436 U.S. 49, 55, 98 S.Ct. 1670, 56 L.Ed.2d 106 (1978). An Indian tribe may exercise its power of self-governance by regulating “the activities of nonmembers who enter consensual relationships with the tribe or its members, through commercial dealings, contracts, leases, or other arrangements.” Montana v. United States, 450 U.S. 544, 565, 101 S.Ct. 1245, 67 L.Ed.2d 493 (1981). Tribal regulations, however, may not directly conflict with federal statutes applicable to Indian tribes. It is beyond debate that “Congress has plenary authority to limit, modify or eliminate the powers of local self-government which the tribes otherwise possess.” Martinez, 436 U.S. at 56, 98 S.Ct. 1670. A tribe’s power of self-governance, therefore, is limited by applicable federal statutes.
Congress may manifest its intent to apply a federal statute to Indian tribes by including language in the statute specifically indicating that the statute is intended to apply to tribes. See Donovan v. Navajo Forest Prods. Indus., 692 F.2d 709, 712 (10th Cir.1982). Even in the absence of such express language, Congress’ clear intention to include Indian tribes within the ambit of a federal statute can be implied from the legislative history or from the existence of a statutory plan so exhaustive that it constitutes a comprehensive federal regulatory scheme preempting tribal regulation. See, e.g., Phillips Petroleum Co. v. EPA, 803 F.2d 545, 553-58 (10th Cir.1986) (concluding that the Safe Drinking Water *1287Act, a comprehensive federal statute that at the time did not directly address Indians, applied to Indian tribes); cf. White Mountain Apache Tribe v. Bracket, 448 U.S. 136, 151 & n. 15, 100 S.Ct. 2578, 65 L.Ed.2d 665 (1980) (holding that preemption of state authority can be inferred when the federal regulatory scheme is comprehensive and pervasive).
Section 8(a)(3) of the NLRA “permits employers as a matter of federal law to enter into agreements with unions to establish union or agency shops” and “articulates a national policy that certain union-security agreements are valid as a matter of federal law.” Oil, Chemical & Atomic Workers, Int’l Union v. Mobil Oil Corp., 426 U.S. 407, 409, 416, 96 S.Ct. 2140, 48 L.Ed.2d 736 (1976). Section 8(a)(3) prohibits the “closed-shop” but permits other union security agreements that comply with its provisions. See id. at 409 n. 1, 96 S.Ct. 2140. For example, while initial employment cannot be conditioned on an employee’s membership in the union, § 8(a)(3) allows employers and unions to enter into collective bargaining agreements that require newly-hired employees to join the union within thirty days of their hire. The ordinance enacted by the Pueblo prohibits a union security agreement otherwise allowed under § 8(a)(3) and, therefore, directly conflicts with § 8(a)(3).
Section 14(b), which was added to the NLRA in 1947 and codified at 29 U.S.C. § 164(b), permits a “State or Territory” to enact legislation prohibiting the types of union security agreements otherwise allowed under § 8(a)(3). Prior to the enactment of § 14(b), Congress’ “pervasive regulation of union-security agreements, rais[ed] in the minds of many whether it thereby preempted the field ... and put such agreements beyond state control.” Retail Clerks Int'l Ass’n, Local 1625 v. Schermerhorn, 375 U.S. 96, 100-01, 84 S.Ct. 219, 11 L.Ed.2d 179 (1963) (both emphases added). Thus, Congress added § 14(b) to the NLRA either to clarify that § 8(a)(3) did not preempt state and territorial regulation of certain union security agreements, or to acknowledge that because § 8(a)(3) completely preempted the field, § 14(b) was necessary to provide an exception t'o the application of § 8(a)(3) for states and territories. In either event, it is unreasonable to go further and assume that Congress’ narrowly-crafted exemption for states and territories was intended as a wholesale abdication of federal control over union security agreements. Thus, even in light of the addition of § 14(b) to the NLRA, the comprehensiveness of federal regulation of union security agreements demonstrates Congress’ intent to abrogate the powers of Indian self-governance in this area.
The Pueblo takes the position that § 14(b) did more than simply create a limited exception to § 8(a)(3) applicable only to states and territories. The Pueblo argues that because § 14(b) provides an exception to the application of § 8(a)(3), comprehensive federal regulation of union security agreements no longer exists and the field is therefore no longer preempted by federal law. The Pueblo then argues that in the absence of comprehensive federal regulation of union security agreements, Indian self-governance of such agreements cannot be abrogated absent express language in the statute or in the legislative history. Because § 8(a)(3) is not expressly made applicable to Indian tribes by either the text or the legislative history of § 8(a)(3), the Pueblo argues that it is free to enact legislation prohibiting union security agreements. The Pueblo so argues despite Congress’ failure to specifically include Indian tribes in the § 14(b) exception.
*1288The majority acknowledges that Congress can abrogate Indian sovereignty by enacting a comprehensive and pervasive federal statute. The majority concludes, however, .that because § 14(b) creates an exception to the otherwise pervasive federal regulation of union security agreements, the field of union security agreements is no longer preempted by § 8(a)(3). The majority then concludes that nothing in the text or legislative history of § 8(a)(3) evinces Congressional intent to apply § 8(a)(3) to Indian tribes and, therefore, § 8(a)(3) does not preempt tribal ordinances like the one enacted by the Pueblo.
I agree with the majority’s conclusion that the NLRA and the legislative history are silent as to the application of § 8(a)(3) to Indian tribes. I also agree that Indian sovereignty cannot be abrogated by Congressional silence. I disagree, however, with the majority’s conclusion that federal law no longer preempts tribal regulation of union security agreements like those prohibited by the Pueblo’s ordinance.
If the field of union security agreements is no longer preempted because of § 14(b), local governments and municipalities located in states that have not enacted right-to-work laws could enact their own right-to-work ordinances even though they are generally prohibited from doing so by § 8(a)(3) and are not specifically exempted in § 14(b).1 It is unreasonable to believe that by creating an exceedingly narrow exception to the application of § 8(a)(3) Congress intended to relinquish all control over union security agreements. A comprehensive search of federal case law has revealed no case in which any court has concluded that Congress’ act of creating a limited- exception to an otherwise comprehensive federal statute has had the effect of completely.eliminating federal preemption. The creation of an exception to a comprehensive statute can have no impact on the preemptive effect of the statute on any person or entity other than those specifically named in any such exception.2 Thus, I disagree with the majority’s conclusion that federal regulation of union security agreements no longer preempts the tribal ordinance at issue in this case.
In Algoma Plywood & Veneer Co. v. Wisconsin Employment Relations Board, the Supreme Court stated that “ § 14(b) was included [in the NLRA] to forestall the inference that federal policy was to be exclusive.” 336 U.S. 301, 314, 69 S.Ct. 684, 93 L.Ed. 691 (1949). The majority concludes that this statement in Algoma Plywood constitutes an expression of the Court’s position that the field of union security agreements is no longer preempted by federal law. The Court’s statement, however, is simply an acknowledgment that § 14(b) allowed states to prohibit un*1289ion security agreements otherwise allowed by § 8(a)(3). Section 14(b) did nothing more than carve out a narrow exception to the general rule that unions and employers have the right to include certain union security agreements in collective bargaining agreements; this exception is limited by the express terms of § 14(b) to states and territories.
Not only does the exception, by its express terms, apply only to states and territories, but it is also limited in its scope. While § 14(b) allows states and territories to enact legislation prohibiting union security agreements otherwise allowed under § 8(a)(3), it does not permit states and territories to enact legislation allowing union security agreements otherwise prohibited by § 8(a)(3), e.g., agreements that require an employee to belong to the union as a condition of initial employment. The Supreme Court has recognized that “§ 14(b) was designed to prevent other sections of the [NLRA] from completely extinguishing state power over certain union-security arrangements.” Retail Clerks Int’l Ass’n, Local 1625 v. Schermerhom, 373 U.S. 746, 751, 83 S.Ct. 1461, 10 L.Ed.2d 678 (1963) (both emphases added). Thus, § 14(b) has been interpreted as an extremely limited exception to § 8(a)(3). Congress, by providing an exceedingly narrow exception to the otherwise broad application of § 8(a)(3), did not intend to relinquish federal control over all union security agreements. The relinquishment is confined to those situations and entities specifically delineated in § 14(b).
It is clear that Congress’ intent to abrogate Indian sovereignty can be inferred from the pervasiveness of the statutory scheme. See White Mountain Apache Tribe, 448 U.S. at 151, 100 S.Ct. 2578. Except as otherwise expressly provided in § 14(b), the comprehensive nature of federal regulation of union security agreements evinces Congressional intent to include Indian tribes within the ambit of § 8(a)(3); tribes are therefore precluded from enacting legislation that directly conflicts with § 8(a)(3). Cf. Phillips Petroleum Co., 803 F.2d at 553-58. I would hold that, except as otherwise expressly provided in § 14(b), the field of union security agreements remains preempted by federal statute and the Pueblo’s ordinance prohibiting union security agreements is preempted by § 8(a)(3) of the NLRA. Accordingly, I would reverse the judgment of the district court.

. The only two reported cases that have addressed this issue have both concluded that federal law preempts the regulation of union security agreements by local governmental entities. See New Mexico Fed’n of Labor v. City of Clovis, 735 F.Supp. 999, 1002-03 (D.N.M.1990); Kentucky State AFI-CIO v. Puckett, 391 S.W.2d 360, 362 (Ky.1965).


. The Pueblo’s alternative argument, that it should be included in the term "States or Territories,” is also unpersuasive. The Supreme Court has determined that Indian reservations are not states, see White Mountain Apache Tribe v. Bracket, 448 U.S. 136, 143, 100 S.Ct. 2578, 65 L.Ed.2d 665 (1980), and this court has held that Indian tribes are not local governmental agencies. See United States v. Barquin, 799 F.2d 619, 621 (10th Cir.1986). Indian tribes are also not territories of the United States. Because nothing in the language or legislative history of § 14(b) indicates that Congress intended Indian tribes to be included in the term "States or Territories,” I also reject the Pueblo's alternative argument and conclude that Indian tribes are not included in the exception provided by § 14(b).